ORDER

PER CURIAM:
AND NOW, this 19th day of NOVEMBER, 1997, the Respondent’s Motion to Quash is DENIED. The Petition for Allowance of Appeal is hereby GRANTED, as to the following issue:
1. Whether the Commonwealth Court erred in reversing the Court of Common Pleas’ determination that before considering a question of abandonment, the threshold issue was whether the landowner established that the property had nonconforming use status at the time the relevant zoning ordinance took effect.
2. Whether the Commonwealth Court, in finding that the Board improperly placed the burden of proof on Respondents, itself improperly placed both the burden of proof *1359and the burden of persuasion on Petitioner in reversing the Board’s decision.